                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF GEORGIA
                                     SAVANNAH DIVISION

PATRICIA BRAZELL,                              )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )      CIVIL ACTION
                                               )      FILE NO. 4:18-CV-00140-WTM-CLR
WAL-MART STORES EAST, LP                       )
(DELAWARE) and XYZ ENTITY,                     )
                                               )
       Defendants.                             )

                                                   ORDER

       The Court, having read and considered the parties Consent Motion for to Stay the Motions

Deadlines, and for good cause shown, hereby ORDERS that the Motions Deadline is stayed while

the parties mediate the case. If the parties are unable to resolve this matter at mediation, the

parties shall submit a proposed amended scheduling order governing the remainder of the case will

be submitted on or before the thirtieth (30th) day after mediation and the stay shall be lifted at that time.
                        21st day of February, 2019.
       SO ORDERED this _____




                                                      __________________________
                                                        ___________________________
                                                      Magistrate
                                                       agistra r te Judge,
                                                                    Juudge,
                                                                       dg United Statess Dist
                                                                       dg                 District
                                                      Courtt ffor th
                                                                  the S   th
                                                                       Southern Di t i t off G
                                                                                District     Georgia
